DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, line 2 delete “the upper face” insert “the upper face of the mirror”. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the mirror surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The limitation is interpreted as the upper mirror surface as recited in claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kayser et al (DE 102012100119 B3).
In regard to claim 1, Kayser discloses a dental mirror suction device for suctioning liquids and particles from an oral cavity of a patient (see par 1 of translation), the dental mirror suction device (mirror suction cup 10) comprising: 
a tubular hollow base body (12) having an inner surface (14), an outer surface (16), a longitudinal axis (X-X), a connection opening (18) for a hose (see par 53 of translation), and a suction opening (20), wherein the inner surface has a mirror (22), which is viewable at least in some portions through the suction opening (par 54 of translation), with a mirror surface (24/54) and a mirror back (a back side of the mirror 22, which can be seen in figure 6),
wherein the base body has a single-piece configuration (where the single piece configuration is considered the final product configuration of the main body 12, as seen in figures 1-2, where the halves of the main body part 32 and 34 are put together to create the main body 12) and has in the inner surface (14), in the region of the suction opening (20), a mirror-accommodating portion, which is configured as a depression (mirror holding groove 50) and in which the mirror is positively retained (par 66 of translation). 
(along the wall 52 as seen in figure 6) an inner wall of the mirror accommodating portion forms a retaining shoulder (holding or retaining wall 52) contacting an upper face of the mirror (see figure 6, where the wall 52 contacts a portion of the upper face of the mirror via outer side 54) and retaining the mirror in the mirror accommodating portion (par 66 of translation). 
In regard to claim 3, Kayser discloses wherein the retaining shoulder (52) contacts the upper face of the mirror over the entire circumference (see par 65 and 66 of translation and see figure 6). 
In regard to claim 4, Kayser discloses wherein the mirror (22) is formed in a circular manner (see par 65 of translation and figure 7). 
In regard to claim 5, Kayser discloses wherein the mirror (22) is retained without adhesive (par 29 of translation). 
In regard to claim 6, Kayser discloses wherein the base body is made from plastic (par 63 of translation).
In regard to claim 7, Kayser discloses a method for producing a dental mirror suction device for suctioning liquids and particles from an oral cavity of a patient (par 1 of translation), with a hollow base body (12) having an outer surface (16), an inner surface (14), a longitudinal axis (X-X) and a suction port (suction opening 20), wherein the inner surface (14) has a mirror (22) viewable in at least some portions through the suction port (see figure 2), the method including the following steps: 
-manufacturing a base body (par 63 discloses manufacturing the mirror suction cup main body) with a mirror-accommodating portion, which is configured as a depression (mirror holding 
-inserting the mirror (22) from above by pressing it into the mirror-accommodating portion (50) in such a way that the upper retaining shoulder (holding or retaining wall 52), due to its elasticity, is first pressed outwards by the mirror and then contacts an upper face of the mirror (24/54) and retains the mirror in the mirror-accommodating portion (see figure 6 and par 66, which discloses retaining shoulder being pressed down on the mirror and is compressed or elastically deformed by pre-stressing the retaining wall). 
In regard to claim 8, Kayser discloses the mirror (22) is configured in a manner tapering conically in cross section wherein the cross section decreases from the mirror surface (24/54) in the direction towards the back of the mirror (see figure 6). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772